
	

114 HR 3584 : Transportation Security Administration Reform and Improvement Act of 2015
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3584
		IN THE SENATE OF THE UNITED STATES
		February 24, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize, streamline, and identify efficiencies within the Transportation Security
			 Administration, and for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Transportation Security Administration Reform and Improvement Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Sec. 2. Definitions.
					Title I—AVIATION SECURITY
					Sec. 101. TSA PreCheck.
					Sec. 102. PreCheck and general passenger biometric identification.
					Sec. 103. Limitation; PreCheck operations maintained; Alternate methods.
					Sec. 104. Secure Flight program.
					Sec. 105. Efficiency review by TSA.
					Sec. 106. Donation of screening equipment to protect the United States.
					Sec. 107. Review of sustained security directives.
					Sec. 108. Maintenance of security-related technology.
					Sec. 109. Vetting of aviation workers.
					Sec. 110. Aviation Security Advisory Committee consultation.
					Sec. 111. Private contractor canine evaluation and integration pilot program.
					Sec. 112. Covert testing at airports.
					Sec. 113. Training for transportation security officers.
					Title II—SURFACE TRANSPORTATION SECURITY AND OTHER MATTERS
					Sec. 201. Surface Transportation Inspectors.
					Sec. 202. Inspector General audit; TSA Office of Inspection workforce certification.
					Sec. 203. Repeal of biennial reporting requirement for the Government Accountability Office
			 relating to the Transportation Security Information Sharing Plan.
					Sec. 204. Security training for frontline transportation workers.
					Sec. 205. Feasibility assessment.
 2.DefinitionsIn this Act: (1)Administration; TSAThe terms Administration and TSA mean the Transportation Security Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (3)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (4)DepartmentThe term Department means the Department of Homeland Security. (5)Secure FlightThe term Secure Flight means the Administration’s watchlist matching program.
			IAVIATION SECURITY
			101.TSA PreCheck
 (a)TSA PreCheckNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (1)ensure that all screening of passengers and their accessible property shall be conducted in a risk-based, intelligence-driven manner with consideration given to the privacy and civil liberties of such passengers; and
 (2)operate a trusted passenger screening program known as TSA PreCheck that provides expedited screening for low-risk passengers and their accessible property based on a comprehensive and continuous analysis of factors specified in subsection (b).
 (b)FactorsFactors referred to in subsection (a)(2) shall include the following: (1)Whether passengers described in such subsection are members of other trusted traveler programs of the Department.
 (2)Whether such passengers are traveling pursuant to subsection (m) of section 44903 of title 49, United States Code (as established under the Risk-Based Security for Members of the Armed Forces Act (Public Law 112–86)), section 44927 of such title (as established under the Helping Heroes Fly Act (Public Law 113–27)), or section 44928 of such title (as established under the Honor Flight Act (Public Law 113–221)).
 (3)Whether such passengers possess an active security clearance or other credential issued by the Federal Government for which TSA has conducted a written threat assessment and determined that such passengers present a low risk to transportation or national security.
 (4)Whether such passengers are members of a population for whom TSA has conducted a written security threat assessment, determined that such population poses a low risk to transportation or national security, and has issued such passengers a known traveler number.
 (5)The ability of the Administration to verify such passengers’ identity and whether such passengers pose a risk to aviation security.
 (6)Threats to transportation or national security as identified by the intelligence community and law enforcement community.
					(c)Enrollment expansion
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall publish PreCheck application enrollment standards to add multiple private sector application capabilities for the TSA PreCheck program to increase the public’s enrollment access to such program, including standards that allow the use of secure technologies, including online enrollment, kiosks, tablets, or staffed computer stations at which individuals can apply for entry into such program.
 (2)RequirementsUpon publication of the PreCheck program application enrollment standards pursuant to paragraph (1), the Administrator shall—
 (A)coordinate with interested parties to deploy TSA-approved ready-to-market private sector solutions that meet the TSA PreCheck application enrollment standards described in paragraph (1), make available additional PreCheck enrollment capabilities, and offer secure online and mobile enrollment opportunities;
 (B)partner with the private sector to collect biographic and biometric identification information via kiosks, mobile devices, or other mobile enrollment platforms to reduce the number of instances in which passengers need to travel to enrollment centers;
 (C)ensure that the kiosks, mobile devices, or other mobile enrollment platforms referred to in subparagraph (E) are secure and not vulnerable to data breaches;
 (D)ensure that any biometric and biographic information is collected in a manner which is comparable with the National Institute of Standards and Technology standards and ensures privacy and data security protections, including that applicants’ personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and agency regulations;
 (E)ensure that an individual who wants to enroll in the PreCheck program and has started an application with a single identification verification at one location will be able to save such individual’s application on any kiosk, personal computer, mobile device, or other mobile enrollment platform and be able to return within a reasonable time to submit a second identification verification; and
 (F)ensure that any enrollment expansion using a private sector risk assessment instead of a fingerprint-based criminal history records check is determined, by the Secretary of Homeland Security, to be equivalent to a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation.
 (3)Marketing of PreCheck programUpon publication of PreCheck program application enrollment standards pursuant to paragraph (1), the Administrator shall—
 (A)in accordance with such standards, develop and implement— (i)a process, including an associated timeframe, for approving private sector marketing of the TSA PreCheck program; and
 (ii)a strategy for partnering with the private sector to encourage enrollment in such program; and (B)submit to Congress a report on any PreCheck fees collected in excess of the costs of administering such program, including recommendations for using such amounts to support marketing of such program under this subsection.
 (4)Identity verification enhancementNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (A)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the citizenship of individuals enrolling in the TSA PreCheck program; and
 (B)partner with the private sector to use advanced biometrics and standards comparable with National Institute of Standards and Technology standards to facilitate enrollment in such program.
 (5)PreCheck lane operationThe Administrator shall— (A)ensure that TSA PreCheck screening lanes are open and available during peak and high-volume travel times at airports to individuals enrolled in the PreCheck program; and
 (B)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck screening lanes are closed to individuals enrolled in such program in order to maintain operational efficiency.
 (6)Vetting for PreCheck participantsNot later than 90 days after the date of the enactment of this Act, the Administrator shall initiate an assessment of the security vulnerabilities in the vetting process for the PreCheck program that includes an evaluation of whether subjecting PreCheck participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck program.
					102.PreCheck and general passenger biometric identification
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall conduct a pilot project to establish a secure, automated, biometric-based system at airports to verify the identity of passengers who are members of TSA PreCheck. Such system shall—
 (1)reduce the need for security screening personnel to perform travel document verification for individuals enrolled in TSA PreCheck;
 (2)reduce the average wait time of individuals enrolled in TSA PreCheck; (3)reduce overall operating expenses of the Administration;
 (4)be integrated with the Administration’s watch list and trusted traveler matching program; (5)be integrated with other checkpoint technologies to further facilitate risk-based passenger screening at the checkpoint, to the extent practicable and consistent with security standards; and
 (6)consider capabilities and policies of U.S. Customs and Border Protection’s Global Entry Program, as appropriate.
 (b)Establishment of screening system for certain passengersSection 44901 of title 49, United States Code is amended— (1)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; and
 (2)by inserting after subsection (b) the following new subsection:  (c)Establishment of screening system for certain passengersNot later than December 31, 2017, in accordance with the requirements of the Transportation Security Administration Reform and Improvement Act of 2015, the Administrator of the Transportation Security Administration shall establish a secure, automated system at all large hub airports for verifying travel and identity documents of passengers who are not members of the Administration’s risk-based aviation passenger screening program, known as TSA PreCheck. Such system shall—
 (1)assess the need for security screening personnel to perform travel document verification for such passengers, thereby assessing the overall number of such screening personnel;
 (2)assess the average wait time of such passengers; (3)assess overall operating expenses of the Administration;
 (4)be integrated with the Administration’s watch list matching program; and (5)be integrated with other checkpoint technologies to further facilitate risk-based passenger screening at the checkpoint, to the extent practicable and consistent with security standards..
					103.Limitation; PreCheck operations maintained; Alternate methods
 (a)In generalExcept as provided in subsection (c), the Administrator shall direct that access to expedited airport security screening at an airport security checkpoint be limited to only the following:
 (1)A passenger who voluntarily submits biographic and biometric information for a security risk assessment and whose application for the PreCheck program has been approved, or a passenger who is a participant in another trusted or registered traveler program of the Department.
 (2)A passenger traveling pursuant to section 44903 of title 49, United States Code (as established under the Risk-Based Security for Members of the Armed Forces Act (Public Law 112–86)), section 44927 of such title (as established under the Helping Heroes Fly Act (Public Law 113–27)), or section 44928 of such title (as established under the Honor Flight Act (Public Law 113–221)).
 (3)A passenger who did not voluntarily submit biographic and biometric information for a security risk assessment but is a member of a population designated by the Administrator as known and low-risk and who may be issued a unique, known traveler number by the Administrator determining that such passenger is a member of a category of travelers designated by the Administrator as known and low-risk.
 (b)PreCheck operations maintainedIn carrying out subsection (a), the Administrator shall ensure that expedited airport security screening remains available to passengers at or above the level that exists on the day before the date of the enactment of this Act.
 (c)Frequent fliersIf the Administrator determines that such is appropriate, the implementation of subsection (a) may be delayed by up to 1 year with respect to the population of passengers who did not voluntarily submit biographic and biometric information for security risk assessments but who nevertheless receive expedited airport security screening because such passengers are designated as frequent fliers by air carriers. If the Administrator uses the authority provided by this subsection, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate of such phased-in implementation.
 (d)Alternate methodsThe Administrator may provide access to expedited airport security screening to additional passengers pursuant to an alternate method upon the submission to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of an independent assessment of the security effectiveness of such alternate method that is conducted by an independent entity that determines that such alternate method is designed to—
 (1)reliably and effectively identify passengers who likely pose a low risk to the United States aviation system;
 (2)mitigate the likelihood that a passenger who may pose a security threat to the United States aviation system is selected for expedited security screening; and
 (3)address known and evolving security risks to the United States aviation system. (e)Information sharingThe Administrator shall provide to the entity conducting the independent assessment under subsection (d) effectiveness testing results that are consistent with established evaluation design practices, as identified by the Comptroller General of the United States.
 (f)ReportingNot later than 3 months after the date of the enactment of this Act and annually thereafter, the Administrator shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the percentage of all passengers who are provided expedited security screening, and of such passengers so provided, the percentage who are participants in the PreCheck program (who have voluntarily submitted biographic and biometric information for security risk assessments), the percentage who are participants in another trusted traveler program of the Department, the percentage who are participants in the PreCheck program due to the Administrator’s issuance of known traveler numbers, and for the remaining percentage of passengers granted access to expedited security screening in PreCheck security lanes, information on the percentages attributable to each alternative method utilized by the Administration to direct passengers to expedited airport security screening at PreCheck security lanes.
 (g)Rule of constructionNothing in this section may be construed to— (1)authorize or direct the Administrator to reduce or limit the availability of expedited security screening at an airport; or
 (2)limit the authority of the Administrator to use technologies and systems, including passenger screening canines and explosives trace detection, as a part of security screening operations.
 104.Secure Flight programNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (1)develop a process for regularly evaluating the root causes of screening errors at checkpoints across airports so that corrective measures are able to be identified;
 (2)implement such corrective measures to address the root causes of such screening errors occurring at the checkpoint;
 (3)develop additional measures to address key performance aspects related to the Secure Flight program goals and ensure that such measures clearly identify activities necessary to achieve progress towards such goals;
 (4)develop a mechanism to systematically document the number and causes of Secure Flight program matching errors for the purpose of improving program performance and provide program managers with timely and reliable information;
 (5)provide job-specific privacy refresher training for Secure Flight program staff to further protect personally identifiable information in the Secure Flight system program; and
 (6)develop a mechanism to comprehensively document and track key Secure Flight program privacy issues and decisions to ensure the Secure Flight program has complete information for effective oversight of its privacy controls.
				105.Efficiency review by TSA
 (a)Review requiredNot later than 270 days after the date of the enactment of this Act, the Administrator shall conduct and complete a comprehensive, agency-wide efficiency review of the Administration to identify spending reductions and administrative savings through the streamlining and any necessary restructuring of agency divisions to make the Administration more efficient. In carrying out the review under this section, the Administrator shall consider each of the following:
 (1)The elimination of any duplicative or overlapping programs and initiatives that can be streamlined. (2)The elimination of any unnecessary or obsolete rules, regulations, directives, or procedures.
 (3)Any other matters the Administrator determines are appropriate. (b)Report to CongressNot later than 30 days after the completion of the efficiency review required under subsection (a), the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that specifies the results and cost savings expected to be achieved through such efficiency review. Such report shall also include information relating to how the Administration may use efficiencies identified through such efficiency review to provide funding to reimburse airports that incurred eligible costs for in-line baggage screening systems.
				106.Donation of screening equipment to protect the United States
 (a)In generalThe Administrator is authorized to donate security screening equipment to a foreign last-point-of-departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)Report to CongressNot later than 30 days before any donation of equipment under this section, the Administrator shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a detailed written explanation of—
 (1)the specific vulnerability to the United States that will be mitigated with such donation; (2)an explanation as to why the recipient is unable or unwilling to purchase equipment to mitigate such threat;
 (3)an evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made;
 (4)how the Administration will ensure the equipment that is being donated is used and maintained over the course of its life by the recipient; and
 (5)the total dollar value of such donation. 107.Review of sustained security directives (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, for any security directive that has been in effect for longer than 1 year, the Administrator shall review the necessity of such directives, from a risk-based perspective.
 (b)Briefing to CongressUpon completion of each review pursuant to subsection (a), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on—
 (1)any changes being made to existing security directives as a result of each such review; (2)the specific threat that is being mitigated by any such directive that will remain in effect; and
 (3)the planned disposition of any such directive. 108.Maintenance of security-related technology (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding at the end the following:
					
						CMaintenance of Security-Related Technology
							1621.Maintenance validation and oversight
 (a)In generalNot later than 180 days after the date of the enactment of this subtitle, the Administrator shall develop and implement a preventive maintenance validation process for security-related technology deployed to airports.
 (b)Maintenance by Administration personnel at airportsFor maintenance to be carried out by Administration personnel at airports, the process referred to in subsection (a) shall include the following:
 (1)Guidance to Administration personnel, equipment maintenance technicians, and other personnel at airports specifying how to conduct and document preventive maintenance actions.
 (2)Mechanisms for the Administrator to verify compliance with the guidance issued pursuant to paragraph (1).
 (c)Maintenance by contractors at airportsFor maintenance to be carried out by a contractor at airports, the process referred to in subsection (a) shall require the following:
 (1)Provision of monthly preventive maintenance schedules to appropriate Administration personnel at each airport that includes information on each action to be completed by a contractor.
 (2)Notification to appropriate Administration personnel at each airport when maintenance action is completed by a contractor.
 (3)A process for independent validation by a third party of contractor maintenance. (d)Penalties for noncomplianceThe Administrator shall require maintenance contracts for security-related technology deployed to airports to include penalties for noncompliance when it is determined that either preventive or corrective maintenance has not been completed according to contractual requirements and manufacturers’ specifications..
 (b)Inspector General assessmentNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall assess implementation of the requirements under section 1621 of the Homeland Security Act of 2002 (as added by subsection (a) of this section), and provide findings and recommendations with respect to the provision of training to Administration personnel, equipment maintenance technicians, and other personnel under such section 1621 and the availability and utilization of equipment maintenance technicians employed by the Administration.
 (c)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following:
					
						
							Subtitle C—Maintenance of Security-Related Technology
							Sec. 1621. Maintenance validation and oversight..
				109.Vetting of aviation workers
 (a)In generalSubtitle A of title XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding after section 1601 the following new section:
					
						1602.Vetting of aviation workers
 (a)In generalBy not later than December 31, 2015, the Administrator, in coordination with the Assistant Secretary for Policy of the Department, shall request from the Director of National Intelligence access to additional data from the Terrorist Identities Datamart Environment (TIDE) data and any or other terrorism-related information to improve the effectiveness of the Administration’s credential vetting program for individuals with unescorted access to sensitive areas of airports.
 (b)Security inspectionBy not later than December 31, 2015, the Administrator shall issue guidance for Transportation Security Inspectors to annually review airport badging office procedures for applicants seeking access to sensitive areas of airports. Such guidance shall include a comprehensive review of applicants’ Criminal History Records Check (CHRC) and work authorization documentation during the course of an inspection.
 (c)Information sharingBy not later than December 31, 2015, the Administrator may conduct a pilot program of the Rap Back Service, in coordination with the Director of the Federal Bureau of Investigation, to determine the feasibility of full implementation of a service through which the Administrator would be notified of a change in status of an individual holding a valid credential granting unescorted access to sensitive areas of airports across eligible Administration-regulated populations.
 (d)ProceduresThe pilot program under subsection (c) shall evaluate whether information can be narrowly tailored to ensure that the Administrator only receives notification of a change with respect to a disqualifying offense under the credential vetting program under subsection (a), as specified in 49 CFR 1542.209, and in a manner that complies with current regulations for fingerprint-based criminal history records checks. The pilot program shall be carried out in a manner so as to ensure that, in the event that notification is made through the Rap Back Service of a change but a determination of arrest status or conviction is in question, the matter will be handled in a manner that is consistent with current regulations. The pilot program shall also be carried out in a manner that is consistent with current regulations governing an investigation of arrest status, correction of Federal Bureau of Investigation records and notification of disqualification, and corrective action by the individual who is the subject of an inquiry.
 (e)Determination and submissionIf the Administrator determines that full implementation of the Rap Back Service is feasible and can be carried out in a manner that is consistent with current regulations for fingerprint-based criminal history checks, including the rights of individuals seeking credentials, the Administrator shall submit such determination, in writing, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, together with information on the costs associated with such implementation, including the costs incurred by the private sector. In preparing this determination, the Administrator shall consult with the Chief Civil Rights and Civil Liberties Officer of the Department to ensure that protocols are in place to align the period of retention of personally identifiable information and biometric information, including fingerprints, in the Rap Back Service with the period in which the individual who is the subject of an inquiry has a valid credential.
 (f)Credential securityBy not later than September 30, 2015, the Administrator shall issue guidance to airports mandating that all federalized airport badging authorities place an expiration date on airport credentials commensurate with the period of time during which an individual is lawfully authorized to work in the United States.
 (g)Aviation worker lawful statusBy not later than December 31, 2015, the Administrator shall review the denial of credentials due to issues associated with determining an applicant’s lawful status in order to identify airports with specific weaknesses and shall coordinate with such airports to mutually address such weaknesses, as appropriate.
 (h)Reports to CongressUpon completion of the determinations and reviews required under this section, the Administrator shall brief the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such determinations and reviews..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1601 the following new item:
					
						
							Sec. 1602. Vetting of aviation workers..
 (c)Status update on Rap Back Service pilot programNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of plans to conduct a pilot program in coordination with the Federal Bureau of Investigation of the Rap Back Service in accordance with subsection (c) of section 1602 of the Homeland Security Act of 2002, as added by subsection (a) of this section. The report shall include details on the business, technical, and resource requirements for the Transportation Security Administration and pilot program participants, and provide a timeline and goals for the pilot program.
				110.Aviation Security Advisory Committee consultation
 (a)In generalThe Administrator shall consult, to the extent practicable, with the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49 of the United States Code) regarding any modification to the prohibited item list prior to issuing a determination about any such modification.
 (b)Report on the Transportation Security Oversight BoardNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Transportation Security Oversight Board (established pursuant to section 115 of title 49, United States Code), the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that includes general information on how often the Board has met, the current composition of the Board, and what activities the Board has undertaken, consistent with the duties specified in subsection (c) of such section. The Secretary may include in such report recommendations for changes to such section in consideration of the provisions of section 44946 of title 49, United States Code.
 (c)Technical correctionSubparagraph (A) of section 44946(c)(2) of title 49, United States Code, is amended to read as follows:
					
 (A)TermsThe term of each member of the Advisory Committee shall be 2 years but may continue until such time as a successor member begins serving on the Advisory Committee. A member of the Advisory Committee may be reappointed..
 (d)DefinitionIn this section, the term prohibited item list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft, pursuant to section 1540.111 of title 49, Code of Federal Regulations (as in effect on January 1, 2015).
				111.Private contractor canine evaluation and integration pilot program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish a pilot program to evaluate the use, effectiveness, and integration of privately-operated explosives detection canine teams using both the passenger screening canine and traditional explosives detection canine methods.
 (b)ElementsThe pilot program under subsection (a) shall include the following elements: (1)A full-time presence in three Category X, two Category I, and one Category II airports.
 (2)A duration of at least 12 months from the time private contractor teams are operating at full capacity.
 (3)A methodology for evaluating how to integrate private contractor teams into the checkpoint area to detect explosive devices missed by mechanical or human error at other points in the screening process.
 (4)Covert testing with inert improvised explosive devices and accurately recreated explosives odor traces to determine the relative effectiveness of a full-time canine team in strengthening checkpoint security.
 (c)Quarterly updatesThe Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate written updates on the procurement, deployment, and evaluation process related to the implementation of the pilot program under subsection (a) for every calendar quarter after the date of the enactment of this Act.
 (d)Final reportNot later than 90 days after the completion of the pilot program under subsection (a), the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a final report on such pilot program.
 (e)FundingOut of funds made available to the Office of the Secretary of Homeland Security, $6,000,000 is authorized to be used to carry out this section.
				112.Covert testing at airports
 (a)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter through 2020, the Administrator shall conduct covert testing on an ongoing basis to test vulnerabilities and identify weaknesses in the measures used to secure the aviation system of the United States. The Administrator shall, on a quarterly basis if practicable, provide to the Inspector General of the Department such testing results, methodology, and data.
 (b)ElementsIn carrying out the covert testing required under subsection (a), the Administrator shall— (1)consider security screening and procedures conducted by TSA;
 (2)use available threat information and intelligence to determine the types and sizes of simulated threat items and threat item-body location configurations for such covert testing;
 (3)use a risk-based approach to determine the location and number of such covert testing; (4)conduct such covert testing without notifying personnel at airports prior to such covert testing; and
 (5)identify reasons for failure when TSA personnel or the screening equipment used do not identify and resolve any threat item used during such a covert test.
 (c)Independent reviewThe Inspector General of the Department shall conduct covert testing of the aviation system of the United States in addition to the covert testing conducted by the Administrator under subsection (a), as appropriate, and analyze TSA covert testing results, methodology, and data provided pursuant to such subsection to determine the sufficiency of TSA covert testing protocols. The Inspector General shall, as appropriate, compare testing results of any additional covert testing conducted pursuant to this subsection with the results of TSA covert testing under subsection (a) to determine systemic weaknesses in the security of the aviation system of the United States.
 (d)Corrective actionNot later than 30 days upon completion of any covert testing under subsection (a), the Administrator shall make recommendations and implement corrective actions to mitigate vulnerabilities identified by such covert testing and shall notify the Inspector General of the Department of such recommendations and actions. The Inspector General shall review the extent to which such recommendations and actions are implemented and the degree to which such recommendations and actions improve the security of the aviation system of the United States.
				(e)Congressional notification
 (1)By the AdministratorNot later than 30 days upon completion of any covert testing under subsection (a), the Administrator shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such covert testing.
 (2)By the Inspector General of the DepartmentThe Inspector General shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate annually on the requirements specified in this section.
 (f)Rule of constructionNothing in this section may be construed to prohibit the Administrator or the Inspector General of the Department from conducting covert testing of the aviation system of the United States with greater frequency than required under this section.
 113.Training for Transportation Security OfficersThe Administrator shall, on a periodic basis, brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the status of efforts to enhance initial and recurrent training of Transportation Security Officers.
			IISURFACE TRANSPORTATION SECURITY AND OTHER MATTERS
			201.Surface Transportation Inspectors
 (a)In generalSection 1304(d) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113; Public Law 110–53) is amended—
 (1)by inserting surface after relevant; and (2)by striking , as determined appropriate.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the efficiency and effectiveness of the Administration’s Surface Transportation Security Inspectors Program under subsection (d) of section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113; Public Law 110–53).
 (c)ContentsThe report required under subsection (b) shall include a review of the following: (1)The roles and responsibilities of surface transportation security inspectors.
 (2)The extent to which the TSA has used a risk-based, strategic approach to determine the appropriate number of surface transportation security inspectors and resource allocation across field offices.
 (3)Whether TSA’s surface transportation regulations are risk-based and whether surface transportation security inspectors have adequate experience and training to perform their day-to-day responsibilities.
 (4)Feedback from regulated surface transportation industry stakeholders on the benefit of surface transportation security inspectors to the overall security of the surface transportation systems of such stakeholders and the consistency of regulatory enforcement.
 (5)Whether surface transportation security inspectors have appropriate qualifications to help secure and inspect surface transportation systems.
 (6)Whether TSA measures the effectiveness of surface transportation security inspectors. (7)Any overlap between the TSA and the Department of Transportation as such relates to surface transportation security inspectors in accordance with section 1310 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1117; Public Law 110–53).
 (8)The extent to which surface transportation security inspectors review and enhance information security practices and enforce applicable information security regulations and directives.
 (9)Any recommendations relating to the efficiency and effectiveness of the TSA’s surface transportation security inspectors program.
					202.Inspector General audit; TSA Office of Inspection workforce certification
				(a)Inspector General audit
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Inspector General of the Department shall analyze the data and methods that the Administrator uses to identify Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, and provide the relevant findings to the Administrator, including a finding on whether such data and methods are adequate and valid.
 (2)Prohibition on hiringIf the Inspector General of the Department finds that the data and methods referred to in paragraph (1) are inadequate or invalid, the Administrator may not hire any new employee to work in the Office of Inspection of the Administration until—
 (A)the Administrator makes a certification described in subsection (b)(1) to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Inspector General submits to such Committees a finding, not later than 30 days after the Administrator makes such certification, that the Administrator utilized adequate and valid data and methods to make such certification.
						(b)TSA Office of Inspection workforce certification
 (1)In generalThe Administrator shall, by not later than 90 days after the date the Inspector General of the Department provides its findings to the Assistant Secretary under subsection (a)(1), document and certify in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate that only those Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, are classified as criminal investigators and are receiving premium pay and other benefits associated with such classification.
 (2)Employee reclassificationThe Administrator shall reclassify criminal investigator positions in the Office of Inspection of the Administration as noncriminal investigator positions or non-law enforcement positions if the individuals in such positions do not, or are not expected to, spend an average of at least 50 percent of their time performing criminal investigative duties.
					(3)Projected cost savings
 (A)In generalThe Administrator shall estimate the total long-term cost savings to the Federal Government resulting from the implementation of paragraph (2), and provide such estimate to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate by not later than 180 days after the date of enactment of this Act.
 (B)ContentsThe estimate described in subparagraph (A) shall identify savings associated with the positions reclassified under paragraph (2) and include, among other factors the Administrator considers appropriate, savings from—
 (i)law enforcement training; (ii)early retirement benefits;
 (iii)law enforcement availability and other premium pay; and (iv)weapons, vehicles, and communications devices.
 (c)StudyNot later than 180 days after the date that the Administrator submits the certification under subsection (b)(1), the Inspector General of the Department shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a study—
 (1)reviewing the employee requirements, responsibilities, and benefits of criminal investigators in the Office of Inspection of the Administration with criminal investigators employed at agencies adhering to the Office of Personnel Management employee classification system; and
 (2)identifying any inconsistencies and costs implications for differences between the varying employee requirements, responsibilities, and benefits.
					203.Repeal of biennial reporting requirement for the Government Accountability Office relating to the
 Transportation Security Information Sharing PlanSubsection (u) of section 114 of title 49, United States Code, is amended by— (1)striking paragraph (7); and
 (2)redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively. 204.Security training for frontline transportation workersNot later than 90 days after the date of the enactment of the Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report regarding the status of the implementation of sections 1408 (6 U.S.C. 1137) and 1534 (6 U.S.C. 1184) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53). The Administrator shall include in such report specific information on the challenges that the Administrator has encountered since the date of the enactment of the Implementing Recommendations of the 9/11 Commission Act of 2007 with respect to establishing regulations requiring the provision of basic security training to public transportation frontline employees and over-the-road bus frontline employees for preparedness for potential security threats and conditions.
 205.Feasibility assessmentNot later than 120 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a feasibility assessment of partnering with an independent, not-for-profit organization to help provide venture capital to businesses, particularly small businesses, for commercialization of innovative homeland security technologies that are expected to be ready for commercialization in the near term and within 36 months. In conducting such feasibility assessment, the Administrator shall consider the following:
 (1)Establishing an independent, not-for-profit organization, modeled after the In-Q-tel program, a venture capital partnership between the private sector and the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)), to help businesses, particularly small businesses, commercialize innovative security-related technologies.
 (2)Enhanced engagement, either through the Science and Technology Directorate of the Department of Homeland Security or directly, with the In-Q-tel program described in paragraph (1).
				
	Passed the House of Representatives February 23, 2016.Karen L. Haas,Clerk
